United States Court of Appeals
                                                                            Fifth Circuit
                                                                           F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                              May 10, 2007

                                                                        Charles R. Fulbruge III
                                                                                Clerk
                                 No. 06-60409
                               Summary Calendar


          IRINA IASHVILI; DAVID TKEBUCHAVA; IA TKEBUCHAVA,

                                    Petitioners,

                                       versus

               ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A98 395 654
                           BIA No. A98 395 655
                           BIA No. A98 395 656
                          --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Irina Iashvili, David Tkebuchava, and Ia Tkebuchava, are

natives and citizens of Georgia.             They have petitioned this court

for   review    of    the   Board    of    Immigration   Appeals     (BIA)      order

affirming the denial of asylum and withholding of removal.                         The

petitioners fail to show that the record compels reversal of the

finding   of    the   IJ    that    they   are   not   entitled    to     asylum    or

withholding of removal.        See Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994); Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997).                    Because

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60409
                                  -2-

the petitioners did not apply for relief under the Convention

Against Torture, this court lacks jurisdiction over that claim.

See 8 U.S.C. § 1252(d)(1);   Wang v. Ashcroft, 260 F.3d 448, 452-453

(5th Cir. 2001).   Accordingly, review of the BIA’s denial of asylum

and withholding of removal is DENIED.